DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 13-22 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. (2012, “Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”).
Regarding claim 13, Zheng teaches a system, comprising: a matching component that compares input data from a knowledge source database to at least one question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient specifically for the medical assessment questionnaire(Zheng, pg. 60, sec. 3.1 Overview, “The system fills the an evaluation component that determines an applicability of the input data to the at least one question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one question (Zheng, pg. 62, sec. 5.1 Querying Module, fig. 4(Querying Module), “The querying module generates a list of candidate values in two steps: 1. It first locates sentences of possible values… 2. Once target sentences have been identified, the module filters for candidate values to form elements… [a]fter filtering, candidate values are extracted from target sentences. Results are sent to the verifying module for further analysis.”); and a machine learning component that: generates, via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses for the target patient to the at least one question, wherein the respective predicted responses are based on the applicability of the input data to the at least one question and conformance of the input data to the feature value(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier... [i]f necessary, this value can be normalized by standardizing module.” & see Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4(Standardizing Module), “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats, and enters the respective predicted responses as respective answers to the at least one question in the medical assessment questionnaire(Zheng, pg. 61, sec. 3.1 Overview, fig. 1,   “Extracting information from free text to fill structured form is performed in two steps. First, the regions where target values may appear are detected either by locations in the text or by co-occurring words. In this process, constrains such as regular expressions and ranges of numerical values may be applied to narrow the scope to select candidate values for further processing. Secondly, features such as part of speech tags and adjacent texts are used to classify candidate values. The candidate that receives the highest confidence score is filled into the output form….” Note: It is being interpreted that the output form represents the medical assessment questionnaire, the free text detailing a patients history represents the unstructured data from the information retained in the knowledge source database, and structured from represents the defined response format).  
Zheng does not teach: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise. 
	However, Huyn teaches a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Huyn, para. 0045, “The processor… executes methods of the invention under the direction of computer program code Stored within the computer…. [u]sing techniques well known in the computer arts, such code is tangibly 
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn to teach: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise. The motivation to do so, would be to have a suitable hardware structure for developing cross-platform software (Huyn, para. 0045, “The methods can be implemented by any means known in the art. For example, any number of computer programming languages, Such as Java, C++, or LISP can be used. Furthermore, various programming approaches Such as procedural or object oriented can be employed.”).
Regarding dependent claim 14, Zheng in view of Huyn teaches the system of claim 13, the computer executable components further comprising a selection component that facilitates a selection of the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire(Huyn, para. 0055, fig. 8A, “Form linking logic is illustrated in FIG. 8A, which shows a branched conditional structure for presenting five different forms. After the subject completes and submits form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    , the root form, the system evaluates conditions                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     based on responses to specific questions in form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    . If condition                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                             
                        
                    evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is presented to the subject next. Otherwise, if condition                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     is presented to the subject. If neither condition is true, then no additional forms are presented and the questionnaire can be completed. If condition                         
                            
                                
                                    C
                                
                                
                                    25
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , or if form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     has                         
                            
                                
                                    F
                                
                                
                                    5
                                
                            
                        
                     is next presented. If condition                         
                            
                                
                                    C
                                
                                
                                    24
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    ,, then form                         
                            
                                
                                    F
                                
                                
                                    4
                                
                            
                        
                    , is presented.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn to teach a selection component that facilitates a selection of the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire. The motivation to do so, would be to have to have a patient centered approach that minimizes the chances of bias in the selection process of questions so that a clinical pathway/diagnoses is not missed in the early stages of examining a patient(“Huyn, para. 0038, “An important, outcome of the patient-centered approach of the present invention is that there is no inherent bias in Selecting questions to present to the Subject. For example, if a patient presents a physician with a specific medical complaint, the physician typically considers possible diagnoses and Selects Subsequent questions in order to narrow the list of potential diagnoses. Thus the Subsequent questions are constrained by existing medical knowledge: it is unlikely that clinical pathways that have not yet been elucidated can be discovered. Furthermore, diagnoses are made based on classical Symptoms, which tend to occur at a late Stage in disease progression. Thus, by the time a physician recognizes a disease Symptom, the disease has often progressed beyond the point at which it can be cured.”). 
Regarding claim 18, Zheng teaches a computer program product for facilitating assessment response determination the computer program product comprising evaluate input data from a knowledge source database to questions of a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient specifically for the medical assessment questionnaire(Zheng, pg. 60, ;determine an applicability of the input data to the questions based on respective feature values, wherein the respective feature values comprises defined response formats for the questions(Zheng, pg. 62, sec. 5.1 Querying Module, fig. 4(Querying Module), “The querying module generates a list of candidate values in two steps: 1. It first locates sentences of possible values… 2. Once target sentences have been identified, the module filters for candidate values to form elements… [a]fter filtering, candidate values are extracted from target sentences. Results are sent to the verifying module for further analysis.”);generate, via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses to the questions based on the applicability of the input data to the questions  and conformance of the input data to the feature values(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4(Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier... [i]f necessary, this value can be normalized by standardizing module.” & see Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4(Standardizing Module), “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female.’”), and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats; and record the respective predicted responses as respective answers to the questions in the medical assessment questionnaire(Zheng, pg. 61, sec. 3.1 Overview, fig. 1,   “Extracting information from free text to fill structured form is performed in two steps. First, the regions where target values may appear are detected either by locations in the text or by co-occurring words. In this process, constrains such as regular expressions and ranges of numerical values may be applied to narrow the scope to select candidate values for further processing. Secondly, features such as part of speech tags and adjacent texts are used to classify candidate values. The candidate that receives the highest confidence score is filled into the output form….” Note: It is being interpreted that the output form represents the medical assessment questionnaire, the free text detailing a patients history represents the unstructured data from the information retained in the knowledge source database, and structured from represents the defined response format).
Zheng does not teach: a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to.
However, Huyn teaches a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to (Huyn, para. 0045, “The processor… executes methods of the invention under the direction of computer program code Stored within the computer…. [u]sing techniques well known in the computer arts, such code is tangibly embodied within a computer program Storage device accessible by the processor…e.g., 
Accordingly, one of ordinary skill in the art would modify Zheng’s computer program product in view of Huyn to teach: a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to. The motivation to do so, would be to have a suitable hardware structure for developing cross-platform software (Huyn, para. 0045, “The methods can be implemented by any means known in the art. For example, any number of computer programming languages, Such as Java, C++, or LISP can be used. Furthermore, various programming approaches Such as procedural or object oriented can be employed.”).
Regarding dependent claim 20, Zheng in view of Huyn  teaches the computer program product of claim 18, wherein the program instructions further cause the processing component to assign respective confidence scores to the respective predicted responses, wherein the respective confidence scores provide an indication of a relevancy of the respective predicted responses to the target patient(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”).
Regarding dependent claim 21, Zheng in view of Huyn   teaches the computer program product of claim 18, wherein the program instructions further cause the processing component to select the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire(Huyn, para. 0055, fig. 8A, “Form linking logic is illustrated in FIG. 8A, which shows a branched conditional structure for presenting five different forms. After the subject completes and submits form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    , the root form, the system evaluates conditions                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     based on responses to specific questions in form                        
                             
                            
                                
                                    F
                                
                                
                                    1
                                
                            
                        
                    . If condition                         
                            
                                
                                    C
                                
                                
                                    12
                                
                            
                             
                        
                    evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is presented to the subject next. Otherwise, if condition                         
                            
                                
                                    C
                                
                                
                                    13
                                
                            
                        
                     evaluates to true, then form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     is presented to the subject. If neither condition is true, then no additional forms are presented and the questionnaire can be completed. If condition                         
                            
                                
                                    C
                                
                                
                                    25
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , or if form                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     has been presented, then form                         
                            
                                
                                    F
                                
                                
                                    5
                                
                            
                        
                     is next presented. If condition                         
                            
                                
                                    C
                                
                                
                                    24
                                
                            
                        
                     is satisfied in form                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    ,, then form                         
                            
                                
                                    F
                                
                                
                                    4
                                
                            
                        
                    , is presented.”).

Claims 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. (2012, “Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and in view of Miotto et al. "Deep patient: an unsupervised representation to predict the future of patients from the electronic health records." Scientific reports 6.1 (2016, “Miotto”). 
Regarding dependent claim 15, Zheng in view of Huyn teaches the system of claim 13, wherein the input data is first input data (Zheng, pg. 60, Where Figure 1 details a screen shot of the ASLForm interface in which the text input consists of  a patient’s principal diagnosis, associated diagnosis, history of present illness, past medical history, allergies, and physical 
Zheng in view of Huyn does not teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion.  
However, Miotto teaches: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion (Miotto, pg. 5,  fig.1,  “To predict the probability that patients might develop a certain disease given their current clinical status, we implemented random forest classifiers trained over each disease using a dataset of 200,000 patients…[then] [t]o measure how well the deep patient representation performed at predicting whether a patient developed new diseases, we evaluated the ability of the classifier to determine if test patients were likely to be diagnosed with a certain disease within a one-year interval.”).
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn and in view of Miotto to teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion. The motivation to do so, would be to implement precision medicine that offers improved clinical predictions (Miotto, pg. 1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis. Recent studies have shown that secondary use of EHRs has enabled data-
Regarding dependent claim 17, Zheng in view of Huyn and in view of Miotto teaches the system of claim 15, further comprising a confidence component that assigns confidence levels to the respective predicted responses(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”). 
Regarding claim 22, Zheng in view of Huyn teaches the computer program product of claim 18, wherein the input data is first input data (Zheng, pg. 60, Where Figure 1 details a screen shot of the ASLForm interface in which the text input consists of  a patient’s principal diagnosis, associated diagnosis, history of present illness, past medical history, allergies, and physical examination and the output form consists of different attributes and values of a given medical questionnaire).  
Zheng in view of Huyn does not teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion.  
However, Miotto teaches: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion (Miotto, pg. 5,  fig.1,  
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn and in view of Miotto to teach: and a predicted response of the respective predicted responses is based on second input data in the information associated with another patient determined to be similar to the target patient according to a criterion. The motivation to do so, would be to implement precision medicine that offers improved clinical predictions (Miotto, pg. 1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions, identification of type 2 diabetes subgroups, discovery of comorbidity clusters in autism spectrum disorders, and improvements in recruiting patients for clinical trials.”). 
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. (2012, “Zheng”) in view of Huyn et al. US Scientific reports 6.1 (2016, “Miotto”) and further in view of Shen et al. "NEURAL NETWORK APPROACH FOR DETECTING HEART DISEASE." Artificial Neural Networks. (1992, “Shen”).
Regarding dependent claim 16, Zheng in view of Huyn and in view of Miotto teaches the system of claim 15, further comprising a scoring component that: ranks the respective predicted responses(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”) based on one or more scoring instructions defined for the medical assessment questionnaire(Zheng, pg. 62, sec. 6 Adaptive Learning Component, table 1, “Two scenarios are considered for a given form element in the target form… The user switches to the next report without modifying automatically generated answers. This indicates that the answers proposed by the system are correct. Therefore, features associated with the answers are learned as a positive instance… The user edits an answer before proceeding to the next report. In this case, the system-generated answer is treated as a negative instance since it has been rejected.” Note: It is being interpreted that the features associated with the answers as either positive or negative instances represents one or more scoring instructions defined for the medical assessment questionnaire).

However, Shen teaches: and determines an assessment score, based on the ranks, for the target patient with respect to a medical condition being diagnosed by the medical assessment questionnaire (Shen, pg. 1637, sec. 1. Introduction, “Self-applied questionnaires can be used as a simple method to elicit information pertinent to the risk factors associated with heart disease. Neural networks, trained on questionnaire data, can then form the basis of a diagnostic tool to recognize those [patients] with a significant risk of having the disease and warranting further clinical investigation.”). 
Accordingly, one of ordinary skill in the art would modify Zheng’s system in view of Huyn and in view of Miotto and further in view of Shen to teach: and determines an assessment score, based on the ranks, for the target patient with respect to a medical condition being diagnosed by the medical assessment questionnaire. The motivation to do so, would be to develop a non-invasive diagnostic tool for a asymptomatic patient using data that is inherently noisy by nature (Shen, pg. 1640, sec. 3 Discussion, “The asymptomatic patient constitutes one of the most difficult problems in medical screening. Our work shows that it is possible to screen for patients disregarding information relating to heart disease symptoms with some success…[t]he imprecise nature of questionnaires, with their inherent subjectivity and possibility of error, led us to investigate the effects of considering adding tolerance to train the network. Training on data with added tolerance had the unexpected effect of improving the accuracy with noisy data.”).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self-learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. (2012, “Zheng”) in view of Huyn et al. US 2002/0035486 A1(“Huyn”) and in view of Shen et al. "NEURAL NETWORK APPROACH FOR DETECTING HEART DISEASE." Artificial Neural Networks. (1992, “Shen”).
Regarding dependent claim 19, Zheng in view of Huyn teaches the computer program product of claim 18, wherein the program instructions further cause the processing component to: rank the respective predicted responses(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4 (Verifying Module), “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier… The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”)based on a scoring instruction defined for the questions in medical assessment questionnaire(Zheng, pg. 62, sec. 6 Adaptive Learning Component, table 1, “Two scenarios are considered for a given form element in the target form… The user switches to the next report without modifying automatically generated answers. This indicates that the answers proposed by the system are correct. Therefore, features associated with the answers are learned as a positive instance… The user edits an answer before proceeding to the next report. In this case, the system-generated answer is treated as a negative instance since it has been rejected.” Note: It is being interpreted that the features associated with the answers as either positive or negative instances represents one or more scoring instructions defined for the medical assessment questionnaire). 

However Shen teaches: and determine an assessment score, based on the ranks, for the target patient with respect to a 415/626,917 medical condition being diagnosed by the medical assessment questionnaire (Shen, pg. 1637, sec. 1. Introduction, “Self-applied questionnaires can be used as a simple method to elicit information pertinent to the risk factors associated with heart disease. Neural networks, trained on questionnaire data, can then form the basis of a diagnostic tool to recognize those [patients] with a significant risk of having the disease and warranting further clinical investigation.”). 
Accordingly, one of ordinary skill in the art would modify Zheng’s computer program product in view of Huyn and in view of Shen to teach: and determine an assessment score, based on the ranks, for the target patient with respect to a medical condition being diagnosed by the medical assessment questionnaire. The motivation to do so, would be to develop a non-invasive diagnostic tool for a asymptomatic patient using data that is inherently noisy by nature (Shen, pg. 1640, sec. 3 Discussion, “The asymptomatic patient constitutes one of the most difficult problems in medical screening. Our work shows that it is possible to screen for patients disregarding information relating to heart disease symptoms with some success…[t]he imprecise nature of questionnaires, with their inherent subjectivity and possibility of error, led us to investigate the effects of considering adding tolerance to train the network. Training on data with added tolerance had the unexpected effect of improving the accuracy with noisy data.”). 
Response to Arguments
Applicant’s arguments, as it pertains to section I lines 6-17 filed 12/15/2020, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection entered on 10/20/2020 has been withdrawn. 
Applicant’s arguments with respect to claims 13, 15-17, and 18-20 under 35 U.S.C. §102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 12/15/2020 with respect to claim 14 under 35 U.S.C. §103 has been considered but they are not persuasive. Even though Zheng does not teach a selection component that facilitates a selection of the query from one or more alternative queries based on a condition of the target entity, wherein the condition is a subject of the query, Huyn in combination with Zheng does. 
As Huyn states on page five, “The present invention provides a computer-implemented questionnaire system and method for obtaining clinical data from subjects. Unlike conventional computer-assisted questionnaires, in which a fixed set of questions are displayed in the same order, questions of the present invention are dynamically linked in dependence on previous responses received from the subject. The questions are organized into sets or forms containing logically related questions, and both the content of an individual form and the specific forms presented change as the subject provides responses. Questions are structured into hierarchical levels that reflect symptom severity or specificity; thus as the subject responds positively to general symptomatic questions, more detailed questions are presented that follow a medical pathway leading to a potential medical condition.” In this case the selection component is the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                      
/ERIC NILSSON/Primary Examiner, Art Unit 2122